Citation Nr: 1639142	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling prior to December 20, 2011, and in excess of 40 percent disabling thereafter, for a service-connected back disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1990 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claim for service connection for a back disability was first denied in June 2009.  He filed a notice of disagreement with additional evidence.  The RO issued a January 2011 rating decision granting service connection, assigning an effective date, and assigning a 10 percent disability rating.  The Veteran filed a notice of disagreement with respect to the effective date and the assigned rating.  The RO issued a September 2011 statement of the case (SOC) denying an earlier effective date and denying a higher rating.  The Veteran filed an October 2011 substantive appeal (VA Form 9) in which he declined a Board hearing and specifically limited his appeal to the issue of entitlement to an evaluation in excess of 10 percent for his back disability.  38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  Therefore, the only issue on appeal is the increased rating claim.

After receiving additional evidence, the RO issued a March 2012 supplemental SOC in which the Veteran was granted a 40 percent rating for his back disability effective December 20, 2011.  Because that constituted only a partial grant of benefits, the matter remains on appeal and is currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the pendency of this appeal, the RO, in a March 2012 rating decision,  granted service connection for radiculopathy of the left lower extremity as secondary to the Veteran's back disability and assigned a 20 percent evaluation.  The Veteran did not appeal that determination.  However, he has since filed a new claim of entitlement to increased ratings for both his back and his radiculopathy.  (A claim of entitlement to an increased rating for the back was already in appellate status, so the new claim was unnecessary.)  In connection with the increased rating claim, the Veteran underwent an April 2015 VA examination evaluating his back and associated radiculopathy.  Also, additional VA and private treatment records have been associated with the claims file.  Neither the April 2015 VA examination nor the newly associated treatment records have been reviewed by the AOJ in the context of the back claim.  The Board must remand the matter to the AOJ for issuance of a supplemental statement of the case in light of the new evidence the RO received.  See 38 C.F.R. § 1304(c).

The record indicates that the Veteran receives ongoing treatment, so the AOJ should obtain the latest treatment records prior to readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding treatment records from the Charleston VA Medical Center (VAMC) in South Carolina, from June 2016 to the present.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




